DETAILED ACTION

The present application (Application No. 15/381,262), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 18 November, 2021.


Status of Claims

Claims 1, 3-5, 7, 10-, 13-14, 17-20, are amended. Claims 2, 6, 9, 12, 23, were previously canceled. Therefore, claims 1, 3-5, 7-8, 10-11, 13-22, 24-25, are pending and addressed below.


 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 10-11, 15-17, 21-22, 24, rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield et al. (US 2015/0112826) (hereinafter “Crutchfield2826”), in view of Athsani et al. (US 2009/0102859) (hereinafter “Athsani2859”).

Regarding claim 1, 11, 17, Crutchfield2826 discloses: 
(the one or more server computer systems, wherein the one or more server computer systems). Server computer (see at least Crutchfield2826, Fig. 2, 4, ¶135, 157,165, 174, 176).
 (a mixed reality system), (artificial reality or virtual reality display). Store simulation apparatus capable of mixing real “reality” data into a virtual reality display (a mixed reality system), whereas for example, a simulation apparatus simulating the audio characteristics of a car may include an automotive interior, car seats, and dashboard. As another example, a simulation apparatus simulating the user's home theatre may include a room with a projection screen and theatre seating, mimicking the layout of the customer's home theatre room. Providing a physical setting to simulate a particular environment assists the customer visualize how a product or solution may look and feel in their intended environment data (see at least Crutchfield2826, ¶120, 125). Additional mixed reality examples include mixed reality display of a store layout that can be rendered on a user device (see at least Crutchfield2826, fig. 25, ¶299, 303).
 (a processor device) (a memory in communication with the processor device). Intelligent display processor system and memory. (see at least Crutchfield2826, fig. 4, ¶156-160, 174-181).
Simulation apparatus or intelligent display processor (“202’, “403”) in network communication with a store’s server (vendor’s server) databases storing customer information and ,  (see at least Crutchfield2826, fig. 2, 4, ¶78, 83, 120, 125, 129, 135, 179). 
(representative of a store). Mobile device (“Advisor Tablet”) of a store sales representative (“204’, “409”), configured to provide a store representative with information to assist a customer to enable a direct personal interaction between a store representative and a customer, said mobile device of a store sales representative in direct communication with one or more simulation apparatus devices at the store and likewise possibly in network communication with store’s or vendor’s server databases,  (see at least Crutchfield2826, fig. 2, 4, 16, ¶46, 93-95, 113-118, 179, 183, 248). Configured to provide a store representative with information to assist a customer to enable a direct personal interaction between a store representative and a customer
Special glasses for resolving 3-D images or holograms (see at least Crutchfield2826, ¶118) (head mounted display device). Application for “displaying the product or solution as a holographic or 3-D display” (see at least Crutchfield2826, ¶118), therefore in Crutchfield2826, data comprising a real “product or solution” and/or real images captured by cameras (real “reality” data) are mixed into a virtual display of 3-D and/or hologram.

Crutchfield2826 does not disclose: 
(a mixed reality system of a store representative of a store).
(a head mounted display device including an artificial reality or virtual reality display).  
However, as per above, Crutchfield2826 teaches “old” elements such as: (i) identifying a customer (i.e., at least through facial recognition); (ii) accessing customer profile information; (iii) mixed reality display devices; (iv) special glasses for resolving 3-D images or holograms (head mounted display device including a stereoscopic three dimensional display that renders one or more images of  the customer within a field of view of said head mounted display device); (v) mobile device of a store sales representative (“Advisor Tablet”) which enables a store representative to receive customer information and use this information to facilitate customer assistance; and (vi) interconnectivity between a store server, a mixed reality store device and the sales rep’s mobile device and customer devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Crutchfield2826 to include a head mounted mixed reality system of a store representative capable of displaying customer information and store product information. One of ordinary skill in the art at the time of the invention would have been motivated to expand this way, since the claimed invention is merely a combination of old elements that are already implemented in the system of Crutchfield2826 (features (i) through (vi)), and in the combination each element merely would have performed the same function as it did separately, and since these functionalities in Crutchfield2826 do not interfere with each other a person of ordinary skill in the art would have recognized that the results of the combination would be predictable. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since being able to access and see richer, mixed reality data of a customer would enable the sales representative to better acknowledge the customer data and better assist the customer.

Crutchfield2826 further discloses: 
(an r.f. detector configured to detect r.f. signals from a cell phone in possession of the customer). Proximity sensors at the store, including RFID sensors  configured to detect NFC or RFID enabled devices. (see at least Crutchfield2826, fig. 2, 4, ¶30, 87, 146, 176). The customer may use a radio frequency enabled device, for communicating in formats such as RFID, Bluetooth, or Wi-Fi, to identify himself or herself to the simulation apparatus (see at least Crutchfield2826, ¶30). An RFID device may be a smartcard or fob that can communicate customer identification information stored on the device to the vendor using radio transmissions (r.f. signals from a cell phone in possession of the customer).  (see at least Crutchfield2826, ¶87).

(extract, from the r.f. signals, a cell phone number). In Crutchfield2826, vendors may identify customers with wireless communication devices such as RFID or near-field communication ("NFC") compatible devices. These devices may store customer identification information, and identify customers by digitally communicating the stored information to NFC enabled receivers at the store. An RFID device may be a smartcard or fob that can communicate customer identification information stored on the device to the vendor using radio transmissions. RFID or NFC compatible receivers at the vendor location receive the customer identification information transmitted by the customers' NFC or RFID enabled devices. RFID and NFC enabled devices may include smart phones and/or tablets having those capabilities. (see at least Crutchfield2826, ¶87).
Customers may identify themselves by entering identification information such as phone number or a customer ID … Customers may also identify themselves using wireless communication devices such as RFID or near-field communication ("NFC") compatible devices. (see at least Crutchfield2826, ¶146). 
Accordingly, Crutchfield2826 explicitly teaches: (extract, from the r.f. signals, a cell phone number). However even if it could be argued that Crutchfield2826 does not anticipate the limitation:  (extract, from the r.f. signals, a cell phone number), it would have been obvious to one of ordinary skill in the art at the time of the invention to teach this limitation, since a cell phone number is an identifier unique to each user.

However Crutchfield2826 further teaches: (analyze the image to identify the customer).  Sensors may include facial recognition programs (image of the customer) enabling vendors to determine demographic information about the customer. Cameras and sensors are discretely embedded into retail store mannequins to record and monitor video and audio of customers who view the mannequin. This information is then analyzed by a computer to determine demographic customer information such as age range, gender, race, number of people and time spent of the customers who have viewed the mannequin. (see at least Crutchfield2826, fig. 2, ¶96-97, 140-141). A customer entering the retail store is identified and customer data is stored and retrieved from a store server (see at least Crutchfield2826, fig. 2, ¶75-77, 83, 86, 94).  In response to identifying the customer (i.e., facial recognition of captured images of the one or more persons), the intelligent system determines customer’s preferences and displays detailed product information (augmented information) and recommendations (see at least Crutchfield2826, ¶23, 78, 118-119, 150, 172). Profile information of the customer is retrieved (see at least Crutchfield2826, fig. 2, 4, ¶14, 91-97, 11, 141, 143-144).
As another example, a vendor may install cameras and audio recorders at an intelligent display system to monitor and analyze the customer in a similar manner as the EyeSee Mannequin, described below. The vendor may then use this information in the same manner as described above to profile a customer's demographic and psychographic characteristics in any channel of commerce, and make a recommendation tailored to these characteristics. (see at least Crutchfield2826, ¶110).
Further as explained above, Crutchfield2826 teaches: (vii) “head mounted mixed reality system of a store representative capable of displaying customer information and store product information”; and further teaches (viii) “analyze the image to identify the customer”, therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Crutchfield2826 to include detecting a customer in a field of view of the head mounted display device. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since the claimed invention is merely a combination of these old elements (features (vii) and (viii)) that are already implemented in the system of Crutchfield2826, and in the combination each element merely would have performed the same function as it did separately, and since these functionalities in Crutchfield2826 do not interfere with each other, a person of ordinary skill in the art would have recognized that the results of the combination would be predictable. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since associating personal information of the customer with the image captured in the head device display would likewise enable the sales representative to better recognize and acknowledge the customer data, and better assist the customer.

Crutchfield2826 does not explicitly disclose: (send an image of the customer captured by the head mounted display device to one or more server computer systems). 
However Crutchfield2826 teaches Store representative’s mobile devices communicating with a server (see at least Crutchfield2826, fig. 2, ¶135, “The sensors 201 may communicate the information to the store receiver 209 to be stored at the store server 208 or customer and inventory information database 205”, “The first and second mobile devices 203 and 204 may communicate information to the store receiver 209, the store server 208, and the inventory and customer information database 205. The first and second mobile devices may communicate to the store receiver 209, the store server 208, and the inventory and customer information database 205 using one of the methods described above, such as Bluetooth, Wi-Fi or the mobile device's cellular connection.” 
Athsani2859 further discloses: The mobile device may take the form of, or include wearable glasses or goggles having a miniature camera which records images/video that are also seen by the user. The goggles or glasses may be configured to send the recorded images/video to a mobile device of the user via a wireless communication signal or the goggles may themselves include a mobile communication function, e.g., take the form of a camera enabled mobile communication device. The image/video is then sent to a UAR server as described above so as to obtain meta data as described above. The obtained meta data can then be displayed in a small screen of the goggles or glasses so as to be in the field of view of the user, overlaying the meta data over the viewed scene. For example, the goggle wearer can look at people while receiving and viewing an overlay of publicly available information regarding the viewed people and be used as a social networking, research, or work-related tool. (see at least Athsani2859, ¶69).
Per above, Crutchfield2826 teaches a “base” method (device, method or product) where servers receive image data of a person from sensors/camera, and use this image data to retrieve augmented user profile information; and Athsani2859 teaches a “comparable” method (device, method or product) where servers receive image data from sensors and use this image data to retrieve augmented user profile information, which offers the improvement that the image data of a person is sent/transmitted to the server from a sensor/camera located on a head mounted display device. It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Crutchfield2826; in view of Athsani2859; to include servers receive image data of a person sent/transmitted to the server from a head mounted display device. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (servers receive image data of a person sent/transmitted to the server from a head mounted display device) to improve a similar method (receive image data of a person from sensors/camera) in the same way. This improved functionality for collecting user image data is a predictable result within the capabilities of one of ordinary skill in the art, as per KSR rationale C.

Crutchfield2826 does not explicitly disclose: (wherein the one or more server computer systems are configured to: analyze the image and the cell phone number to identify the customer detected in the field of view of the head mounted display device and carrying the cell phone). 
However, as explained above, Crutchfield2826 teaches:
 “detect a customer in a field of view of the head mounted display device”, and “analyze the image to identify the customer”, and two-way communications between a head mounted mixed reality display and a server.
 “cell phone number extracted from the r.f. signals that is used to identify a customer to the vendor or sales rep” and
“analyze the image to identify the customer”.  
Crutchfield2826 further teaches: : (determine a product of interest to the customer). Customer interests (see at least Crutchfield2826, ¶75, 94, 107, 248). Product recommendations (see at least Crutchfield2826, fig. 1, ¶31, 77, 94, 13-117, 120, 148-150). The system uses profile information to make recommendations. Further, profile information available and stored by the system includes customer characterizations such as expertise or financial status or young or liberal or age range, race or gender  (see at least Crutchfield2826, ¶75, 94, 96-97, 105, 109, 115), which are all expressions of  customer classification and customer categories.
In addition, as previously explained, the combined system of Crutchfield2826 and Athsani2859 teaches: “send an image of the customer captured by the head mounted display device to one or more server computer systems”. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Crutchfield2826 to analyze at the server, image data sent from the head device of a store representative, together with and cell phone number, and communicate the results of the analysis back to the sales/store representative, since this flow of customer information will help the sales/store representative to further assist the customer. In addition, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since the claimed invention is merely a combination of the above mentioned old elements taught by Crutchfield2826  and/or Crutchfield2826  in view of Athsani2859, and in the combination each element merely would have performed the same function as it did separately, and since these functionalities do not interfere with each other, a person of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Crutchfield2826 does not disclose: 
(cause the mixed reality system to display, on the head mounted display device, the product of interest and a location of the product of interest as images overlaying one or more portions of the field of view of the head mounted display). 
Crutchfield2826 discloses: In-store map with turn-by-turn directions might be automatically presented on the device 250 showing Route A (see at least Crutchfield2826, fig. 25, ¶299, 303). (location of the product of interest as images).
Athsani2859 discloses: For example, the goggle wearer can look at people while receiving and viewing an overlay of publicly available information regarding the viewed people and be used as a social networking, research, or work-related tool. (see at least Athsani2859, ¶69) (the images overlaying one or more portions of the field of view of the head mounted display).
Further, as per above, the combined system of Crutchfield2826 and Athsani2859 teaches: display of customer profile information and product information in response to a detection of the customer in the field of view of the head mounted mixed reality display; two-way communications between a head mounted mixed reality display and a server; the product of interest data, and the location of the product of interest as image. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Crutchfield2826 in view of Athsani2859, to include causing the mixed reality system to display on the head mounted display device, the customer category, the product of interest, and the location of the product of interest as images in response to a detection of the customer in the field of view of the head mounted display, the images overlaying one or more portions of the field of view of the head mounted display. One of ordinary skill in the art at the time of the invention would have been motivated to expand this way, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since being able to access and see richer, overlaid mixed reality data of a customer would enable the sales representative to still better acknowledge the customer data and better assist the customer.

Regarding claim 8, Crutchfield2826 in view of Athsani2859 discloses: All the limitations of the corresponding parent claim (claim 1) as per the above rejection statements.
Crutchfield2826 discloses: 
(wherein the one or more server computer systems are configured to track online browsing activity of the customer). Browsing history (see at least Crutchfield2826, ¶14, 94, 107-11, 141-144). Recommendations targeted to the user profile (see at least Crutchfield2826, fig. 1, ¶31, 77, 94, 113, 115, 117, 120, 148-150).
(determine at least one of products or services of interest to the customer). Recommendations targeted to the user profile (see at least Crutchfield2826, fig. 1, ¶31, 77, 94, 113, 115, 117, 120, 148-150).
(analytically determine a personalized service to direct to the customer while the customer is in the store). The vendor system “pushes” profile information about the customer, to the mixed reality device (“Advisor Tablet”) of a sales representative, who may supplement the profile data (see at least Crutchfield2826, ¶113, 137-138); and who may display to the user, using said mixed reality device, augmented (detailed) information about the product (annotated display) (see at least Crutchfield2826, ¶118-119, 150-151).

Regarding claims 10, 24, Crutchfield2826 in view of Athsani2859 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 17; respectively) as per the above rejection statements. 
Crutchfield2826 further discloses: (track respective locations of the customer and the mixed reality system; and store session data including notes or annotations provided by the representative). 
Geo-location- based determination and tracking (track location) (see at least Crutchfield2826, ¶92, 257). Mapping application (see at least Crutchfield2826, ¶299, 303). Shopping session log (store session data) (see at least Crutchfield2826, ¶174).
(store session data including notes or annotations provided by a user of the mixed reality devices). The vendor system “pushes” profile information about the customer, to the mixed reality device (“Advisor Tablet”) of a sales representative, who may supplement the profile data (see at least Crutchfield2826, ¶113, 137-138); and who may display to the user, using said mixed reality device, augmented (detailed) information about the product (annotated display) (see at least Crutchfield2826, ¶118-119, 150-151). Augmented reality display, may include images “annotated” in a pop-up window with augmented (see at least Crutchfield2826, ¶172).

Regarding claims 15, 21, Crutchfield2826 in view of Athsani2859 discloses: All the limitations of the corresponding parent claims (claim 11; and claim 17; respectively) as per the above rejection statements. 
Crutchfield2826 further discloses: (wherein the one or more server computer systems are configured to track online browsing activity of the customer). Browsing history (see at least Crutchfield2826, ¶14, 94, 107-111, 141-144). Recommendations targeted to the user profile (see at least Crutchfield2826, fig. 1, ¶31, 77, 94, 113, 115, 117, 120, 148-150).
(determine at least one of products or services of interest to the customer). Recommendations targeted to the user profile (see at least Crutchfield2826, fig. 1, ¶31, 77, 94, 113, 115, 117, 120, 148-150).
(analytically determine a personalized service to direct to the customer while the  customer is in the store). The vendor system “pushes” profile information about the customer, to the mixed reality device (“Advisor Tablet”) of a sales representative, who may supplement the profile data (see at least Crutchfield2826, ¶113, 137-138); and who may display to the user, using said mixed reality device, augmented (detailed) information about the product (annotated display) (see at least Crutchfield2826, ¶118-119, 150-151).

Regarding claims 16, 22, Crutchfield2826 in view of Athsani2859 discloses: All the limitations of the corresponding parent claims (claim 11; and claim 17; respectively) as per the above rejection statements. 
Crutchfield2826 further discloses: (wherein the one or more server computer systems are further configured to: track a location of the customer and the mixed reality device; and execute a mapping algorithm that sends location data to the mixed reality device, the location data indicating a current location of the customer in the store on a map; and push data to the mixed reality device to inform store representative how to advise the customer).
Geo-location- based determination and tracking (track location) (see at least Crutchfield2826, ¶92, 257). Mapping application (see at least Crutchfield2826, ¶299, 303). Shopping session log (store session data) (see at least Crutchfield2826, ¶174).
(store session data including notes or annotations provided by a user of the mixed reality devices). The vendor system “pushes” profile information about the customer, to the mixed reality device (“Advisor Tablet”) of a sales representative, who may supplement the profile data (see at least Crutchfield2826, ¶113, 137-138); and who may display to the user, using said mixed reality device, augmented (detailed) information about the product (annotated display) (see at least Crutchfield2826, ¶118-119, 150-151). Augmented reality display, may include images “annotated” in a pop-up window with augmented (see at least Crutchfield2826, ¶172).


Claim 3, is rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield et al. (US 2015/0112826) (hereinafter “Crutchfield2826”), in view of Athsani et al. (US 2009/0102859) (hereinafter “Athsani2859”), and further in view of Carmen (US 7,249,064) (hereinafter “Carmen9064”).

Regarding claim 3, Crutchfield2826 in view of Athsani2859 discloses: All the limitations of claim 1 as per the above rejection statement.
As explained, the combined system of Crutchfield2826 and Athsani2859 teaches: (during analyzing of the image and the cell phone number). 
Crutchfield2826 does not disclose: (databases containing data on retail items, including item name, stock keeping unit (SKU) number, retail price, wholesale price).
However Crutchfield2826 discloses: Central product repository of product detail information (see at least Crutchfield2826, ¶165). 
Carmen9064 further discloses: Product database containing data on retail items, including item name, SKU number, retail price, wholesale price (see at least Carmen9064, ¶4:7-20, 5:16-24). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Crutchfield2826; in view of Carmen9064; to include databases containing data on retail items, including item name, SKU number, retail price, wholesale price, since these are product attributes that facilitate in describing and identifying the product.


Claims 4-5, 13, 18-19, are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield et al. (US 2015/0112826) (hereinafter “Crutchfield2826”), in view of Athsani et al. (US 2009/0102859) (hereinafter “Athsani2859”), and further in view of Goad et al. (US 2011/0137818) (hereinafter “Goad7818”).

Regarding claims 4-5, 13, 18-19, Crutchfield2826 in view of Athsani2859 discloses: All the limitations of the corresponding parent claims (claim 1; claim 11; and claim 17; respectively) as per the above rejection statements. 
Crutchfield2826 teaches: The system uses profile information to make recommendations. Further, profile information available and stored by the system includes customer characterizations such as expertise or financial status or young or liberal or age range, race or gender  (see at least Crutchfield2826, ¶75, 94, 96-97, 105, 109, 115), which are all expressions of customer classification and customer categories. Profile information of the customer is retrieved (see at least Crutchfield2826, fig. 2, 4, ¶14, 91-97, 11, 141, 143-144).
Crutchfield2826 does not disclose: (wherein the plurality of customer categories comprise a frequent high value customer category and an infrequent low value customer category). 
(wherein the customer category is based on an amount of sales associated with the customer).
Goad7818 further discloses: Based on one or more user detail parameters (i.e., the specific items of information stored or retrieved for each user), the classification module 1512 categorizes the users. Administrators may specify one or more classification schemes, based on the parameters, such as high, medium, low profile: premier customer, gold customer, silver customer; high priority customer, regular customer; service based categorization, or address based categorization. Alternatively, customers may be ranked (e.g., on a scale of 1-10) according to a composite score of weighted parameters associated with each user, wherein the ranking corresponds to a certain criteria (e.g., high value customer, new customer, etc.). (see at least Goad7818, ¶63, 87).
For each classification scheme, a different set of parameters may be used. For example, to classify users as premier, gold, or silver customers, the classification module 1512 may use a user's purchase history information, income details, and credit scores. (see at least Goad7818, ¶63, 88).
Value category based on frequency (e.g., frequency or infrequency of purchases as described in the purchase history) (see at least Goad7818, ¶75, 100).
 For example, the user may be classified as a premier customer if the user is a highly active customer (e.g., a customer that frequently uses the electronic facilitation system 102) with a good credit score. Alternatively, a user may be classified as a low profile customer if the user has rarely purchased any item from the electronic system 102, or has a poor credit score.
Per above, Crutchfield2826 teaches a “base” method for classifying profile data into customer category data; and Goad7818 teaches a “comparable” method classifying profile data into customer category data, which offers the improvement that customer category data includes high, medium, low profile associated with how valuable a customer is perceived to be, wherein value category may be based on purchase history and/or on frequency of purchases. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Crutchfield2826, in view of Goad7818, to teach this limitation, since doing so is applying a known technique (customer category data includes high, medium, low profile associated with how valuable a customer is perceived to be, wherein value category may be based on purchase history and/or on frequency of purchases) to improve a similar method (for classifying profile data into customer category data) in the same way. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this user classification determined by the user profile engine 1006 can be used to identify the most appropriate products or services for a given user.  (see at least Goad7818, ¶64).



Claims 7, 14, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield et al. (US 2015/0112826) (hereinafter “Crutchfield2826”), in view of Athsani et al. (US 2009/0102859) (hereinafter “Athsani2859”), further in view of Goad et al. (US 2011/0137818) (hereinafter “Goad7818”), and further in view of Jeon et al. (US 2013/0050262) (hereinafter “Jeon0262”).

Regarding claims 7, 14, 20, Crutchfield2826 in view of Athsani2859 and Goad7818 discloses: All the limitations of the corresponding parent claims (claims 1 and 4; claims 11 and 13; and claims 17-18; respectively) as per the above rejection statements.
Crutchfield2826 teaches: Method for accessing information of a person by using augmented reality as explained in the rejection of claims 1, 11 and 17 respectively.
Crutchfield2826 does not disclose: (wherein    the head    mounted display device of the mixed reality system is configured to render the image of the customer and an indicium of the customer category adjacent the image of the customer). 
However as explained in the rejection of the parent claim, the combination of Crutchfield2826 and Athsani2859 teaches: head mounted display device of the mixed reality device using augmented reality.
Further Jeon0262 discloses: Method for accessing information of a person by using augmented reality (see at least Jeon0262, Abstract). Profile information of a user adjacent to the image of the user (see at least Jeon0262, fig. 4, ¶49-50).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combined system of Crutchfield2826 and Athsani2859; further in view of Jeon0262, to include head mounted display device of the mixed reality device is configured to render an indicium adjacent an image of the person with the determined status. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system in this way, since such display pattern of profile data further emphasizes the profile information.


Claim 25, is rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield et al. (US 2015/0112826) (hereinafter “Crutchfield2826”), in view of Athsani et al. (US 2009/0102859) (hereinafter “Athsani2859”), and further in view of Miwa et al. (US 2017/0091560) (hereinafter “Miwa1560”).

Regarding claim 25, Crutchfield2826 in view of Athsani2859 discloses: All the limitations of the corresponding parent claim (claim 1) as per the above rejection statements.
Crutchfield2826 discloses: (capture a second image of the second customer; and forward the second image of the second customer to the representative). Customer actions inside the store are tracked using cameras and sensors (see at least Crutchfield2826, ¶140).
Crutchfield2826 does not disclose: (detect an action of a second customer that triggers an alarm).
However Miwa1560 further discloses: 
Customer actions inside the store are tracked using cameras and sensors (see at least Miwa1560, ¶37-38). When it has been detected that a person being a habitual shoplifter or a person showing suspicious behavior has showed up at the store, the monitoring device 100 notifies information on this person and store information to the headquarters/head office and a security company system through a network (see at least Miwa1560, ¶35, 54, 163).
Per above, Crutchfield2826 teaches a “base” method for tracking customer actions inside a store with cameras and sensors; and Miwa1560 teaches a “comparable” method for tracking customer actions inside a store with cameras and sensors, which offers the improvement of detecting an action of a second customer that triggers an alarm; capturing a second image of the second customer; and forwarding the second image of the second customer to the representative
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Crutchfield2826 in view of Miwa1560 to teach the above limitation, since doing so is applying a known technique (detecting an action of a second customer that triggers an alarm; capturing a second image of the second customer; and forwarding the second image of the second customer to the representative) to improve a similar method (tracking a customer actions with a camera inside a store) in the same way.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the system in this way, since an alarm heightens the urgency of the situation.


Response to Arguments

Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.

35 U.S.C. 102/103
Applicant's arguments are considered moot in view of the new grounds of rejection above. 
In view of the now canceled limitation “provide Internet access in exchange for personal information of the customer”, Baron et al. (US 2013/0268632) is no longer needed.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681